      Case 1:15-cv-01487-DAD-JLT Document 81 Filed 04/15/20 Page 1 of 3


 1 STAN S. MALLISON (Bar No. 184191)
       StanM@TheMMLawFirm.com
 2 HECTOR R. MARTINEZ (Bar No. 206336)
 3  HectorM@TheMMLawFirm.com
   LILIANA GARCIA (Bar No. 311396)
 4   LGarcia@TheMMLawFirm.com
   MALLISON & MARTINEZ
 5 1939 Harrison Street, Suite 730
   Oakland, California 94612-3547
 6
   Telephone: (510) 832-9999
 7 Facsimile: (510) 832-1101
 8 MARIO MARTINEZ (Bar No. 200721)
 9 EDGAR IVAN AGUILASOCHO (Bar No. 285567)
     MARTINEZ AGUILASOCHO & LYNCH, APLC
10 P.O. Box 1998
   Bakersfield, California 93303
11
   Telephone:     (661) 859-1174
12 Facsimile:     (661) 840-6154
   Email: eaguilasocho@farmworkerlaw.com
13        mmartinez@farmworkerlaw.com
14
     Attorneys for Plaintiffs and the Class
15
16                                UNITED STATES DISTRICT COURT
17                        FOR THE EASTERN DISTRICT OF CALIFORNIA
18
19 SANDRA GARYBO, et al.,                            Case No.: 1:15-cv-01487-DAD-JLT
20                  Plaintiffs,                      MOTION FOR EXTENSION OF TIME
                                                     TO REFILE PLAINTIFFS’ MOTION
21          vs.                                      FOR DEFAULT JUDGMENT AGAINST
                                                     DEFENDANT LEONARDO BROS.
22 LEONARDO BROS., et al.,
                                                     Date:                         TBD
23                  Defendants.                      Time:                         TBD
                                                     Location:      Bakersfield Courtroom
24                                                                        510 19th Street
                                                                   Bakersfield, CA 93301
25
26
27
28
                                                     1
     Motion For Extension Of Time             Case No. 1:15-cv-01487-DAD-JLT
      Case 1:15-cv-01487-DAD-JLT Document 81 Filed 04/15/20 Page 2 of 3


 1          On March 2, 2020, the Court denied Plaintiffs’ Motion for Default Judgment against

 2 Defendant Leonardo Bros without prejudice. (Doc. 79.) Therein, the Court allowed Plaintiffs to
 3 withdraw their motion within five days of the Court Order, and to file a new motion for default
 4 judgment within 45 days to address the previous motion’s deficiencies. (Doc. 79). On March 4,
 5 2020, Plaintiffs withdrew their Motion for Default Judgment against Defendant Leonardo Bros. in
 6 accord with the Court’s Order and informed the Court of their intention to refile (Doc. 80).
 7
 8 Respectfully, Plaintiffs, by and through their attorneys of record, hereby are requesting an
 9 additional fourteen (14) day extension of time with a new due date of April 30, 2020. In support of
10 this request, Plaintiffs submit a declaration of their attorney of record, Mario Martinez (hereinafter
11 “Martinez Dec.”).
12
13 There is good cause for Plaintiffs’ request. Specifically, Plaintiffs are seeking additional time due
14 to the unprecedented pandemic situation currently being experienced due to the COVID-19 virus
15 outbreak in California and worldwide, which has presented our firm with immediate challenges to
16 advise, counsel and advocate for our clients – farm workers – whose health, safety and continued
17 work are essential to maintaining the food supply chain here in the US. Time-sensitive research and
18 commitments have also arisen in Counsel’s role as counsel to United Farm Workers of America to
19 advise and provide counsel regarding new workplace challenges facing farm workers, as UFW
20 spearheads advocacy efforts on behalf of farm workers in the face of the pandemic’s threat to these
21 vital workers, who – like the farm workers represented in this class action – grow, harvest and pack
22 our food on farms across California and the United States. (Dec. Martinez ¶¶ 2-4). Additionally, on
23 March 5, 2020, the day after Plaintiffs’ withdrawal of the Motion for Default Judgment in the
24 instant case, Counsel for the class in this case settled two other cases: one, a California wage and
25 hour class action on behalf of farmworkers in the Central Coast, and the other, before the
26 California Agricultural Relations Board on behalf of unionized raspberry workers. (Dec. Martinez
27 ¶ 5).
28
                                                     2
     Motion For Extension Of Time             Case No. 1:15-cv-01487-DAD-JLT
      Case 1:15-cv-01487-DAD-JLT Document 81 Filed 04/15/20 Page 3 of 3


 1 These settlements in addition to the Counsel’s pivot to address pandemic-related issues and the
 2 challenges of 100% remote work by firm staff and Plaintiffs’ experts, have seriously strained Class
 3 Counsel’s schedule and ability to adequately address the issues raised in the Court’s order (Doc.
 4 79) by the April 16, 2020 deadline set forth therein. (Dec. Martinez ¶¶ 2-6).
 5
 6 Further, the parties will not be prejudiced by granting Plaintiffs’ request.
 7
 8 FOR THE FOREGOING REASONS, Plaintiffs respectfully request that this Court grant an
 9 additional fourteen (14) day extension of time to file updated briefing in support of their motion for
10 default judgment, with a new deadline of Thursday, April 30, 2020.
11
12
13 Respectfully submitted,
14 Dated: April 15, 2020
15                                                MARTINEZ AGUILASOCHO & LYNCH

16                                                        /s/ Mario Martinez

17                                                        Mario Martinez

18
19
20
21
22
23
24
25
26
27
28
                                                     3
     Motion For Extension Of Time             Case No. 1:15-cv-01487-DAD-JLT
